UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-9824 (Exact name of registrant as specified in its charter) Delaware 52-2080478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 "Q" Street, Sacramento, CA 95816 (Address of principal executive offices) (Zip Code) 916-321-1846 Registrant's telephone number, including area code Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days (check one):[X] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act). [] Yes [X] No As of November 5, 2007, the registrant had shares of common stock as listed below outstanding: Class A Common Stock 57,105,279 Class B Common Stock 25,050,962 THE McCLATCHY COMPANY INDEX TO FORM 10-Q Part I - FINANCIAL INFORMATION Page Item 1 - Financial Statements (unaudited): Consolidated Balance Sheet – September 30, 2007 and December 31, 2006 1 Consolidated Statement of Income for the three and nine months endedSeptember 30, 2007 and September 24, 2006 3 Consolidated Statement of Cash Flows for the nine months ended September 30, 2007 and September 24, 2006 4 Consolidated Statement of Stockholders' Equity for the period December 31, 2006 to September 30, 2007 6 Notes to Consolidated Financial Statements 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results ofOperations 22 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 - Controls and Procedures 36 Part II - OTHER INFORMATION Item 1A - Risk Factors 37 Item 6 - Exhibits 37 Signatures 38 Index of Exhibits 39 PART I - FINANCIAL INFORMATION Item 1 - FINANCIAL STATEMENTS THE MCCLATCHY COMPANY CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands) September 30, December 31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 24,996 $ 19,581 Trade receivables (less allowance of $11,096 in 2007 and $12,732 in 2006) 256,380 311,785 Other receivables 20,591 36,477 Newsprint, ink and other inventories 36,522 52,097 Deferred income taxes 47,055 248,753 Prepaid income taxes 88,405 88,836 Income tax refund 200,998 - Land and other assets held for sale 178,448 231,029 Other current assets 20,079 23,192 Newspaper assets held for sale - 563,589 873,474 1,575,339 PROPERTY, PLANT AND EQUIPMENT: Land 205,042 204,692 Building and improvements 391,661 382,206 Equipment 837,611 811,173 Construction in progress 22,356 36,401 1,456,670 1,434,472 Less accumulated depreciation (512,140 ) (458,496 ) 944,530 975,976 INTANGIBLE ASSETS: Identifiable intangibles -net 1,073,729 1,369,046 Goodwill 2,536,787 3,559,828 3,610,516 4,928,874 INVESTMENTS AND OTHER ASSETS: Investments in unconsolidated companies 411,876 520,213 Prepaid pension assets 27,770 32,457 Other 19,262 21,851 458,908 574,521 TOTAL ASSETS $ 5,887,428 $ 8,054,710 See notes to consolidated financial statements. 1 THE MCCLATCHY COMPANY CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands, except share and per share amounts) September 30, December 31, 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of bank debt $ - $ 530,000 Accounts payable 89,166 139,501 Accrued compensation 99,307 135,363 Income taxes - 47,330 Unearned revenue 86,230 82,524 Accrued interest 38,353 33,697 Accrued dividends 14,778 14,727 Other accrued liabilities 50,023 45,166 Newspaper liabilities held for sale - 83,806 377,857 1,112,114 NON-CURRENT LIABILITIES: Long-term debt 2,579,413 2,746,669 Deferred income taxes 691,537 706,893 Pension and postretirement obligations 315,234 311,127 Other long-term obligations 107,390 74,283 3,693,574 3,838,972 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock $.01 par value: Class A - authorized 200,000,000 shares, issued 57,103,913 in 2007 and 55,795,162 in 2006 571 557 Class B - authorized 60,000,000 shares, issued 25,054,430 in 2007 and 26,116,397 in 2006 251 261 Additional paid-in capital 2,195,755 2,182,544 Retained earnings (accumulated deficit) (332,964 ) 1,016,023 Treasury stock, 3,029 shares at cost (122 ) - Accumulated other comprehensive loss (47,494 ) (95,761 ) 1,815,997 3,103,624 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,887,428 $ 8,054,710 See notes to consolidated financial statements. 2 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 24, September 30, September 24, 2007 2006 2007 2006 REVENUES - NET: Advertising $ 457,017 $ 506,774 $ 1,422,317 $ 856,791 Circulation 67,995 70,637 209,582 117,905 Other 15,332 17,717 55,030 26,895 540,344 595,128 1,686,929 1,001,591 OPERATING EXPENSES: Compensation 224,309 232,611 689,592 402,453 Newsprint and supplements 63,600 83,171 211,203 136,702 Depreciation and amortization 36,250 36,662 112,440 56,522 Other operating expenses 118,440 129,001 371,180 204,691 Goodwill and newspaper masthead impairment 1,434,590 - 1,434,590 - 1,877,189 481,445 2,819,005 800,368 OPERATING INCOME (LOSS) (1,336,845 ) 113,683 (1,132,076 ) 201,223 NON-OPERATING (EXPENSES) INCOME: Interest expense (48,264 ) (46,689 ) (151,605 ) (46,679 ) Interest income 23 2,007 129 2,035 Equity income (losses) in unconsolidated companies, net (7,652 ) (811 ) (28,599 ) 81 Write-down of investments and land held for sale (84,568 ) - (84,568 ) - Other - net 700 8,445 1,443 8,390 (139,761 ) (37,048 ) (263,200 ) (36,173 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION (BENEFIT) (1,476,606 ) 76,635 (1,395,276 ) 165,050 INCOME TAX PROVISION (BENEFIT) (131,419 ) 24,025 (99,133 ) 58,470 INCOME (LOSS) FROM CONTINUING OPERATIONS (1,345,187 ) 52,610 (1,296,143 ) 106,580 INCOME (LOSS) FROM DISCONTINUED OPERATIONS - NET OF INCOME TAXES (1,546 ) (779 ) (6,324 ) 17,114 NET INCOME (LOSS) $ (1,346,733 ) $ 51,831 $ (1,302,467 ) $ 123,694 NET INCOME (LOSS) PER COMMON SHARE: Basic: Income (loss) from continuing operations $ (16.40 ) $ 0.65 $ (15.81 ) $ 1.83 Income (loss) from discontinued operations (0.02 ) (0.01 ) (0.08 ) 0.30 Net income (loss) per share $ (16.42 ) $ 0.64 $ (15.89 ) $ 2.13 Diluted: Income (loss) from continuing operations $ (16.40 ) $ 0.65 $ (15.81 ) $ 1.82 Income (loss) from discontinued operations (0.02 ) (0.01 ) (0.08 ) 0.30 Net income (loss) per share $ (16.42 ) $ 0.64 $ (15.89 ) $ 2.12 WEIGHTED AVERAGE NUMBER OF COMMON SHARES: Basic 82,040 81,013 81,967 58,173 Diluted 82,040 81,191 81,967 58,416 See notes to consolidated financial statements. 3 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, September 24, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Income (loss) from continuing operations $ (1,296,143 ) $ 106,580 Reconciliation to net cash provided of continuing operations: Depreciation and amortization 112,440 56,522 Goodwill and newspaper masthead impairment 1,434,590 - Write-down of investments and land held for sale 84,568 - Contribution to pension plans - (31,545 ) Employee benefit expense 25,435 14,762 Stock compensation expense 5,895 5,198 Deferred income taxes (150,481 ) (16,514 ) Gain on sale of land - (9,047 ) Equity (income) loss in unconsolidated companies 28,599 (81 ) Write off and amortization of debt issuance costs - 11,270 Other 3,090 (203 ) Changes in certain assets and liabilities: Trade receivables 55,405 4,880 Inventories 15,570 (2,717 ) Other assets 21,796 (23,625 ) Accounts payable (42,793 ) (13,540 ) Accrued compensation (35,326 ) (4,395 ) Income taxes (44,580 ) (9,244 ) Other liabilities 1,342 22,123 Net cash provided by operating activities of continuing operations 219,407 110,424 Net cash provided by operating activities of discontinued operations 2,007 30,603 Net cash provided by operating activities 221,414 141,027 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of equipment 24,441 - Proceeds from sale of investments 24,288 320,328 Acquisition of Knight Ridder - net of cash received - (2,771,290 ) Purchases of property, plant and equipment (43,222 ) (41,932 ) Equity investments (3,231 ) (405 ) Other - net (25 ) 325 Net cash provided (used) by investing activities of continuing operations 2,251 (2,492,974 ) Proceeds from sale of newspapers 522,922 1,990,147 Purchases of property, plant and equipment of discontinued operations (4,837 ) (8,327 ) Net cash provided by investing activities of discontinued operations 518,085 1,981,820 Net cash provided (used) by investing activities 520,336 (511,154 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings from term bank debt - 2,200,000 Repayments of term bank debt (550,000 ) (1,100,000 ) Net repayments of revolving bank debt (149,022 ) (152 ) Repayment of Knight Ridder debt - (389,261 ) Net repayments of commercial paper - (154,200 ) Payment of cash dividends (44,263 ) (25,273 ) Payment of debt issuance costs - (26,762 ) Other - principally stock issuances 6,950 3,638 Net cash (used) provided by financing activities (736,335 ) 507,990 NET CHANGE IN CASH AND CASH EQUIVALENTS 5,415 137,863 CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 19,581 3,052 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 24,996 $ 140,915 See notes to consolidated financial statements. 4 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Continued (In thousands) Nine Months Ended September 30, September 24, 2007 2006 NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of Knight Ridder: Class A common stock issued $ - $ 1,821,476 Assumption of long-term debt $ - $ 1,899,700 OTHER CASH FLOW INFORMATION: Cash paid during the period for: Income taxes (net of refunds) $ 97,417 $ 83,821 Interest (net of capitalized interest) $ 138,130 $ 27,836 See notes to consolidated financial statements. 5 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (In thousands, except share and per share amounts) Retained Accumulated Additional Earnings Other Par Value Paid-In (Accumulated Comprehensive Treasury Class A Class B Capital Deficit) Loss Stock Total BALANCES, DECEMBER 31, 2006 $ 557 $ 261 $ 2,182,544 $ 1,016,023 $ (95,761 ) $ - $ 3,103,624 Adoption of FIN 48 (2,218 ) (2,218 ) ADJUSTED BALANCES, JANUARY 1, 2007 557 261 2,182,544 1,013,805 (95,761 ) - 3,101,406 Net loss (1,302,467 ) (1,302,467 ) Pension amortization from other comprehensive income 3,197 3,197 Total comprehensive loss (1,299,270 ) Adjustment to eliminate minimum pension liability related to Star Tribune 45,070 45,070 Dividends declared ($.54 per share) (44,302 ) (44,302 ) Conversion of 1,061,967 Class B shares to Class A 10 (10 ) - Issuance of 246,784 Class A shares under stock plans 4 6,767 6,771 Stock compensation expense 6,144 6,144 Tax benefit from stock plans 300 300 Purchase of treasury stock (122 ) (122 ) BALANCES, SEPTEMBER 30, 2007 $ 571 $ 251 $ 2,195,755 $ (332,964 ) $ (47,494 ) $ (122 ) $ 1,815,997 See notes to consolidated financial statements. 6 THE McCLATCHY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. SIGNIFICANT ACCOUNTING POLICIES The McClatchy Company (the "Company") is the third largest newspaper company in the United States, with 31 daily newspapers and approximately 50 non-dailies. Twenty of its daily newspapers were acquired on June 27, 2006 in the Knight Ridder acquisition (the "Acquisition") – see Note 2.McClatchy also operates leading local websites and direct marketing operations in each of its markets which complement its newspapers and extend its audience reach in each market.McClatchy-owned newspapers include The Miami Herald, The Sacramento Bee, TheFort Worth Star-Telegram, The Kansas City Star, The Charlotte Observer, and The (Raleigh) News & Observer. McClatchy also has a portfolio of premium digital assets. Its leading local websites offer users information, comprehensive news, advertising, e-commerce and other services.The Company owns and operates McClatchy Interactive, an interactive operation that provides websites with content, publishing tools and software development.McClatchy operates Real Cities, the largest national advertising network of local news websites and owns 14.4% of CareerBuilder, the nation’s largest online job site.McClatchy also owns 25.6% of Classified Ventures, a newspaper industry partnership that offers classified websites such as the nation’s number two online auto website, cars.com, and the number one rental site, apartments.com. The consolidated financial statements include the Company and its subsidiaries.Significant intercompany items and transactions are eliminated.In preparing the financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary (consisting of normal recurring items, except as discussed in Notes 3 and 4) to present fairly the Company's financial position, results of operations, and cash flows for the interim periods presented.The financial statements contained in this report are not necessarily indicative of the results to be expected for the full year. Discontinued operations - On March 5, 2007, the Company sold the (Minneapolis)
